Citation Nr: 9903112	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-13 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
laceration of the left wrist with neuropathy of the left 
ulnar and median nerve (minor) currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel
INTRODUCTION

The appellant served on active duty from October 1975 to 
October 1977.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for residuals, laceration of the left 
wrist with neuropathy of the left ulnar and median nerve 
(minor) disability to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Appeals (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Residuals of a laceration of the left wrist with 
neuropathy of the left ulnar and median nerve (minor) are 
manifested by an enlarged and swollen tendon in the mid 
aspect of the wrist; fair grip and fist formation; a slightly 
reduced pinch grade; slow fingering; tenderness; decreased 
sensation over the entire hand.  There is no atrophy nor loss 
of muscle bulk.  The manifestations approximate a moderate 
impairment of the lower radicular group.


CONCLUSION OF LAW

Residuals of the left wrist laceration with neuropathy of the 
left ulnar and median nerve (minor) meet the criteria for a 
30 percent evaluation.  38 U.S.C.A. § 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, § 4.124a, Diagnostic Codes 8512, 
8612, 8712 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The left wrist laceration with neuropathy of the left ulnar 
and median nerve (minor) was rated by the RO as 20 percent 
disabling under Diagnostic Code 8516.  After considering all 
applicable criteria, the Board grants a 30 percent rating 
under 38 C.F.R. Part 4, Diagnostic Codes 8512, 8612, 8712 
(1998).  

The veteran's claim for an increased rating is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, his assertion that his service-connected 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

All relevant facts have been properly developed and VA has 
completed its duty to assist the veteran in accordance with 
38 U.S.C.A. § 5107(a).  The veteran has not identified any 
other pertinent evidence, which could or should be obtained.  
See Epps v. Brown, 9 Vet. App. 341 (1996).

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyote v. 
Derwinski, 1 Vet. App. 282 (1991).  Service connection for 
residuals of a laceration of the left wrist with neuropathy 
of the left ulnar and median nerve was granted in a July 1993 
rating decision.  That rating decision determined that the 
left was the veteran's minor upper extremity.  The rating 
decision assigned a noncompensable evaluation.  

There is no specific rating for neuropathy.  It is rated by 
analogy to paralysis, neuritis or neuralgia, as the functions 
affecting anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).  

A December 1993 rating decision increased the evaluation to 
10 percent.  A January 1996 rating decision increased the 
evaluation to 20 percent.  A December 1996 rating decision 
continued the evaluation for residuals of a laceration of the 
left wrist with neuropathy of the left ulnar and median nerve 
(minor) at 20 percent.  The appellant has disagreed with this 
evaluation and perfected an appeal.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.

Disability evaluations are determined by the application of a 
schedule of rating, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  

The schedule of rating provides that the term "incomplete 
paralysis," indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most the moderate degree.

38 C.F.R. § 4.123 (1998) provides that for peripheral 
neuritis, (Diagnostic Code 8615 for the median nerve; 
Diagnostic Codes 8616 for the ulnar nerve) characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, it is to be rated on 
the scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes referred to in this section will be that 
for moderate incomplete paralysis.

38 C.F.R. § 4.124 (1998) provides that for peripheral 
neuralgia, (Diagnostic Code 8715 for the median nerve; 
Diagnostic Code 8716 for the ulnar nerve) characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, it is to be rated 
on the same scale, with a maximum equal to moderate 
incomplete paralysis.

Complete paralysis of the ulnar nerve of the minor extremity 
is productive of the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers; very marked 
atrophy in the dorsal interspace; thenar and hypothenar 
eminences; loss of extension of the ring and little fingers; 
inability to spread the fingers (or reverse), inability to 
adduct the thumb; and weakened flexion of the wrist and is 
evaluated as 50 percent disabling.  38 C.F.R. § 4.124(a) 
Diagnostic Code 8516 (1998).

Incomplete paralysis productive of a severe disability 
warrants a 30 percent evaluation; productive of a moderate 
disability warrants a 20 percent evaluation; productive of a 
mild disability warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.124(a) Diagnostic Code 8516 (1998).   Neuritis (Code 
8616) and neuralgia (code 8716) will be rated under the above 
criteria. 

Complete paralysis of the median nerve of the minor extremity 
is productive of the hand inclined to the ulnar side; the 
index and middle fingers more extended than normally; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); incomplete and 
defective pronation; absence of flexion of the index finger 
and feeble flexion of the middle finger; inability to make a 
fist, index and middle fingers remain extended; inability to 
flex distal phalanx of the thumb; defective opposition and 
abduction of the thumb, at right angles to palm; weakened 
flexion of the wrist; and pain with trophic disturbances and 
is evaluated as 60 percent disabling.  38 C.F.R. § 4.124(a) 
Diagnostic Code 8515 (1998).

Incomplete paralysis productive of a severe disability 
warrants a 40 percent evaluation; productive of a moderate 
disability warrants a 20 percent evaluation; productive of a 
mild disability warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.124(a) Diagnostic Code 8515 (1998).   Neuritis (Code 
8615) and neuralgia (code 8715) will be rated under the above 
criteria.  

The veteran was seen at the Little Rock VAMC from February 
1996 to February 1998 for left wrist problems.  The EMG 
report, dated September 1996, revealed an increase in distal 
motor, as well as sensory latency of the left median nerve.  
This was an abnormal study consistent with carpal tunnel 
syndrome of the wrist on the left side.  There was no 
evidence of radiculopathy or myopathy present.  

At the May 1997 RO hearing, the veteran testified that he 
must wear a brace to sleep in, he experiences quite a bit of 
pain, and that he has problems gripping things with his left 
hand.  The appellant is competent to describe the pain and 
weakness he feels as a result of his disability and the Board 
finds his testimony to be credible.  

The neurosurgery examination, dated May 1997, showed 
recurrent carpal tunnel of the left wrist and left ulnar 
neuropathy.  

In a statement received in September 1997, the veteran's wife 
reported that she had seen his hand swell and tighten up so 
much that it would put him in pain.  She said that sometimes 
his hand was so numb that he could have something in the hand 
and not know it.  Also in September 1997, the veteran's 
daughter described swelling, inability to hold things and 
dropping things.  She said that even after surgery, the 
symptoms persisted and it hurt most of the time.  

On October 1997 the veteran was seen in the neurosurgery 
clinic.  The diagnosis was cervical pain with left upper 
extremity weakness, suspected bilateral carpal tunnel 
syndrome, and splints were issued.

The veteran has asserted that his VA examination was 
inadequate.  However, the report of the June 1998 VA 
examination shows that it was thorough and detailed; and that 
it produced sufficient findings to  properly rate the 
disability.  On the June 1998 examination, the veteran said 
that his wrist and hand hurt almost 100 percent of the time.  
The pain reportedly ranged from a dull ache to a sharp pain 
radiating back to the elbow.  He also alleged weakness, 
stiffness, and swelling.  With repetitive activity, he had 
severe pain the next day.  He stated he was unable to power 
grip and that he frequently dropped objects.  He tried to 
avoid work with the extremity as much as possible.  On 
examination, two surgical scars were noted at the site of the 
surgery for carpal tunnel release.  There was enlargement and 
swelling of a tendon in the mid aspect of the wrist.  The 
wrist was exquisitely tender.  The veteran declined to have 
Tinel's and Phalen's testing done because of the pain.  He 
had decreased sensation over the entire hand.  His grip was 
only fair with pinch graded 4 of 5.  Fist formation was fair 
and his fingering was slow.  He could approximate the thumb 
to the tips of all the fingers except the small finger, which 
he lacked 1/2 inch.  There was neither atrophy nor loss of 
muscle bulk.  The diagnoses were status post laceration to 
the left wrist with ulnar and median neuropathies, status 
post surgical repair of laceration and carpal tunnel 
syndrome, status post carpal tunnel release.  

The appellant is service connected for residuals, laceration 
of the left wrist with neuropathy of the left ulnar and 
median nerve of the minor extremity, and has been evaluated 
under Diseases of the Peripheral Nerves, Diagnostic Codes 
8515-8516.  When evaluating disabilities of the peripheral 
nerves, the Board must consider the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (1998).  
The regional office combined the impairments of the ulnar and 
medial nerves so as to obtain the most accurate disability 
picture.  In view of diagnostic code 8512, the rating 
schedule does allow for the assignment of a single evaluation 
based on multiple nerve involvement.

The 1998 VA examination found an absence of atrophy and no 
loss of muscle bulk. The veteran was unable to oppose the 
thumb to the small finger lacking 1/2 inch.  There was 
enlargement and swelling of a tendon in the mid aspect of the 
wrist and decreased sensation over the entire hand.  Based on 
these facts, including the evidence of only mild 
neuropathies, no more than a 20 percent evaluation is 
warranted for the left ulnar nerve (minor).

In order to merit a higher evaluation under Diagnostic Code 
8516, the evidence must support a finding of severe, 
incomplete paralysis of the ulnar nerve, with incomplete 
paralysis indicating a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis of the ulnar nerve.  The examining physician found 
slow fingering with full range of motion except for the small 
finger.  The veteran and witnesses have reported pain and 
episodes of numbness and swelling, as well as dropping 
things.  These findings and testimony would be indicative of 
a moderate impairment and not approximate a severe level of 
disability.  There was no atrophy of the muscles, no weakened 
flexion of the wrist and no loss of extension of the ring and 
little fingers.  There was no indication that the veteran was 
unable to spread his fingers or adduct the thumb.  The 
testimony did not describe a severe ulnar nerve impairment.  
Although the use of the left hand is impaired, it does not 
rise to the level of severe incomplete paralysis of the ulnar 
nerve since he still has full motion, except for the small 
finger, and decreased sensibility in the left hand.  

The left upper extremity injury has been rated under the 
criteria for the ulnar nerve, but it also involves the median 
nerve.  The ulnar and median nerves affect different parts of 
the hand with different manifestations.  The rating criteria 
are different.  Consequently, the manifestations of both 
ulnar and median nerves can be separately rated.  

Looking to the median nerve, the veteran's grip strength and 
fist formations were only fair.  He could approximate all 
fingers except the small finger.  There was tenderness and 
decreased sensation over the entire hand.  Again the Board 
notes the pain, swelling and numbness reported by the veteran 
and witnesses.  These medical findings and symptoms described 
by lay witnesses are indicative of mild impairment of the 
median nerve.  This would approximate the criteria for a 10 
percent rating for a median nerve disability.  38 C.F.R. 
Part 4, Codes 8515, 8615, 8715 (1998).  

Moderate incomplete paralysis of the median nerve is not 
demonstrated by the above stated findings.  The index and 
middle fingers were not more extended than normal.  There was 
no atrophy of the muscles of the thenar eminence.  Pronation 
was complete and finger flexions were normal.  Although there 
was some decreased fist formation and grip strength, he was 
able to perform these functions, and do them to a fair 
extent.  The manifestations described here, including the 
pain and episodes of numbness and swelling reported by the 
witnesses, do not rise to the level of moderate or severe 
incomplete paralysis of the median nerve.

Since two nerves in the hand are involved, the disability can 
be rated under Diagnostic Code 8512.  Since the rating under 
Code 8512 would be based on the manifestations described 
above.  The veteran can not be compensated twice for the same 
symptoms.  38 C.F.R. § 4.14 (1998).  Consequently, the Board 
has looked at Code 8512, to see if it would provide a higher 
rating as an alternative to the codes for ulnar and median 
nerves.  

Severe incomplete paralysis of the lower radicular group of 
peripheral nerves will be rated as 50 percent disabling in 
the major upper extremity and as 40 percent disabling in the 
minor upper extremity.  Moderate incomplete paralysis will be 
rated as 40 percent disabling in the major upper extremity 
and as 30 percent disabling in the minor upper extremity.  
Mild incomplete paralysis of either upper extremity will be 
rated as 20 percent disabling.  38 C.F.R. Part 4, Code 8512 
(1998).  Neuritis (Code 8612) and neuralgia (code 8712) will 
be rated under the above criteria.  

Giving the veteran the benefit of the doubt, manifestations 
involving the entire hand could approximate moderate 
incomplete paralysis of the lower radicular group.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1998).  
There was no atrophy, no loss of muscle bulk, and no organic 
changes that would be required for severe impairment.  The 
pain described by the veteran and witnesses, as well as the 
episodes of swelling and numbness are consistent with a 
moderate impairment and, when considered with the medical 
findings, do not approximate the symptomatology which would 
be associated with a severe level of disability.   

The moderate impairment of the lower radicular group warrants 
a 30 percent rating.  38 C.F.R. Part 4, Codes 8512, 8612, 
8712 (1998).  As discussed above, veteran cannot be 
compensated twice for similar symptoms.  38 C.F.R. § 4.14 
(1998).  Because separate ratings are combined, not added, 
under 38 C.F.R. § 4.25 (1998), the 30 percent rating for the 
lower radicular group provides a higher benefit than separate 
ratings of 20 percent for the ulnar and 10 percent for the 
median nerves.  Consequently, the Board will grant an 
increased rating for the lower radicular group to 30 percent.


ORDER

A 30 percent rating is granted for residuals of a laceration 
of the left wrist with neuropathy of the left ulnar and 
median nerves, involving the lower radicular group, subject 
to the laws and regulations governing the payment of monetary 
awards.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date, which appears on the face of this decision, constitutes 
the date of mailing and the copy of this decision, which you 
have received, is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 



- 11 -


